DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 06/14/2021 in which claims 2 and 15 are currently amended, claims 1,3,5,7,9,11, and 13 are canceled while claims . By this amendment, claims 16-24 have been newly added. By this amendment, claims 2,4,6,8,10,12,14-24 are now pending in the application.
Allowable Subject Matter
Claims 2,4,6,8,10,12,14-24 (renumbered 1-17) are allowed over the prior art of record.
Regarding claim 2, the prior art of record fails to teach or reasonably suggest, in the claimed combination, “…an abnormality determination unit configured to determine that the second electrical energy accumulator is abnormal on a condition that the accumulator sensor is normal and the discharge current of the second electrical energy accumulator is equal to or smaller than a current threshold, wherein the current threshold is set at a smaller value than a value of a current to be discharged from the second electrical energy accumulator, with the group of the electric devices stopped”.
Regarding claim 15, the prior art of record fails to teach or reasonably suggest, in the claimed combination, “…. circuitry configured to determine that the second electrical energy accumulator is abnormal on a condition that the accumulator sensor is normal and the discharge current of the second electrical energy accumulator is equal to or smaller than a current threshold, wherein the current threshold is set at a smaller value than a value of a current to be 
Claims 4,6,8,10,12,14,22-24 depend either directly or indirectly from claim 2 and thus are allowed for the same reasons.
Claims 16-21 depend directly from claim 15 and thus are allowed for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
CN 101521299 to Kazutaka et al., (Kazutaka) discloses the general state of the art regarding a protection circuit for secondary battery and battery pack with the same.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        June 30, 2021